Appellant petitions for a rehearing, one ground being that we misunderstood the statement of the attorneys, made at the oral argument, that the assignment of error based on the provision in *Page 187 
the lease that the rent was to he paid in gold coin was abandoned. It is now asserted that the intention was to submit that assignment of error upon the arguments contained in the brief. We will so dispose of it.
The clause reads:
"1. Tenant covenants and agrees as follows: (a) To pay as rental for the demised premises, a sum at the rate of Sixty Thousand Dollars ($60,000) per annum, payable in equal monthly instalments of Five Thousand Dollars ($5,000) each, in advance on the first day of each and every month of said term, including the month of February, 1940, to Lessor, at its main office, Nicollet Avenue and Seventh Street, Minneapolis, Minnesota, or at such other place as may be designated by Lessor, its successors and assigns. Said rental shall be payable in Gold Coin of the United States of America of the present standard of weight and fineness or its then equivalent in purchase power."
We think this provision was inserted for the benefit of the lessor, like the usual gold clause provisions respecting the payment of promissory notes, bonds, and the like by the debtor. The one to receive payments is generally in a position to dictate the medium thereof according to a standard advantageous to him. Payment in gold coin of the United States has usually been considered more advantageous to the creditor than any other money or medium. With this idea in mind, we think the word "its" in the alternative phrase means the "gold coins" of the United States of the standard of weight and fineness at the time the lease was signed. The lessor, the plaintiff, does not ask for the payment of the rent in the equivalent of the gold coin of the weight and fineness fixed at the time the lease was executed but is content to receive it in the dollars current today. And under the law as established by Norman v. B.  O. R. Co. 294 U.S. 240, 55 S. Ct. 407, 79 L. ed. 417, it would seem that the "gold clause" in this lease is of no effect and that the rent is now payable in any dollar which is legal tender.
The motion for rehearing is denied. *Page 188